Order, Supreme Court, New York County, entered September 5, 1979, granting plaintiff wife’s motion to direct defendant husband to answer certain questions and to produce certain financial documents and denying defendant husband’s cross motion for a protective order, unanimously modified, on the facts and in the exercise of discretion to grant the motion for a protective order to the extent of deleting the direction that the *529husband answer questions and produce documents disclosing the percentage of his interest in his law firm, and otherwise affirmed, without costs. In this divorce action, Special Term appropriately exercised its discretion in directing disclosure by the defendant husband of his present financial situation notwithstanding his admission that he had the ability to maintain the preseparation standard of living. (See Domestic Relations Law, § 250.) The husband’s concession is clearly not controlling with regard to his obligation to provide child support. We think it unnecessary to determine whether the disclosure directed would have been appropriate if the only issue presented concerned alimony. (See Schwartz v Schwartz, 59 AD2d 904.) On the other hand, we fail to see any adequate basis for requiring disclosure of the percentage of the husband’s partnership interest in his law firm, a disclosure which necessarily affects to some extent those who are not parties to the litigation. The disclosure ordered at Special Term and here approved seems quite sufficient for the indicated purposes in the present state of the record. This, of course, is without prejudice to a further application to seek such information if subsequent events should indicate that it is more pertinent than presently appears. Concur—Fein, J. P., Sandler, Sullivan, Silverman and Carro, JJ.